Citation Nr: 1108464	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to April 1972.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's service-connection claims for a left ear hearing loss disability and tinnitus.  The Veteran disagreed with these decisions, and perfected an appeal as to both issues.

On his October 2008 substantive appeal [VA Form 9], the Veteran requested that he be scheduled for a hearing before the Board at the RO.  The Veteran subsequently withdrew this request in a December 2009 Statement in Support of Claim.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).


Issue not on appeal

In the above-referenced November 2007 rating decision, the RO also denied the Veteran's service-connection claim for a right ear hearing loss disability.  The Veteran disagreed with, but did not perfect an appeal as to this denial.  Indeed, the Veteran withdrew his notice of disagreement (NOD) as to his right ear hearing loss claim in February 2009.  See the Veteran's February 2, 2009 Report of Contact.  Accordingly, the issue is not in appellate status, and will be discussed no further.


FINDINGS OF FACT

1.  The competent and credible evidence of record supports a finding that a relationship exists between the Veteran's current left ear hearing loss disability and his military service.
2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a left ear hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service-connection claims in July 2007.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Left ear hearing loss and tinnitus

Because the Veteran's service-connection claims for a left ear hearing loss disability and for tinnitus involve precisely the same procedural history, the application of the same law and regulations, and allegedly result from the same injury, the Board will address them together for the sake of economy.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current left ear hearing loss disability and his tinnitus are related to acoustic trauma experienced during his active duty service as a field wireman. 

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a left ear conductive hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  See the September 2007 VA examiner's report, page 1 [noting puretone threshold values of 30 decibels at 500, 1000, and 3000 Hz respectively, and 35 decibels at 4000 Hz].  Additionally, the September 2007 VA examiner indicated that the Veteran currently experiences tinnitus.  Accordingly, Hickson element (1), current disability, is satisfied as to both issues on appeal.

With respect to Hickson element (2), in-service disease or injury, the Veteran contends that he experienced regular acoustic trauma during his military service as a field wireman.  In particular, the Veteran asserts that in addition to exposure to radio noise, he was also exposed to hazardous noise from weapons fire and mortar attacks during his one year deployment to Vietnam, where he served in the 25th Infantry Division.  The Board notes that the RO has already conceded that the Veteran experienced hazardous noise exposure during his active duty service in Vietnam.  See the RO's November 2007 rating decision, page 2.  Indeed, the Veteran's service personnel records do in fact show one year of service in Vietnam with the 25th Infantry Division, as well as an occupational specialty of Field Wireman.  See the Veteran's Record of Assignments and his DD-214.  

Notably, the Veteran's service treatment records document a noticeable threshold shift in the Veteran's hearing acuity from 1969 to 1972.  Upon examination in April 1969, the Veteran's left ear hearing acuity was measured in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
X
5

Upon examination in April 1972 however, the Veteran's left ear hearing acuity appeared to worsen in severity:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
X
20

Although neither set of audiometric test results from 1969 or 1972 demonstrates a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the threshold shift is indicative of worsening hearing acuity in service.  Significantly, in March 1972, the Veteran sought treatment in service for hearing problems, and it was noted that it was possible the Veteran had "sub-clinical conductive loss."  See the Veteran's March 21, 1972 Consultation Sheet.

The Board finds no reason to disagree with the RO's concession that the Veteran experienced in-service acoustic trauma.  His service personnel records clearly demonstrate service as an infantry wireman in a war zone, and his service medical records note in-service complaints of hearing loss, and demonstrate a measurable worsening in hearing acuity during service.  Based on this evidence, the Board finds that Hickson element (2), in-service disease and/or injury, is also satisfied as to both issues on appeal.  

[The Board notes in passing that there is no indication that the Veteran had severe enough left ear hearing loss to constitute a disability for VA purposes under 38 C.F.R. § 3.385 within his first year following separation from service in 1972.  There is also no indication that the Veteran has ever been diagnosed with sensorineural hearing loss; rather he has been diagnosed with conductive hearing loss only.  As such, service connection may not be awarded on a presumptive basis for a left ear hearing loss disability under the provisions of 38 C.F.R. § 3.309(a).]

With respect to crucial Hickson element (3), nexus or relationship, the Board will separately address the Veteran's tinnitus and his left ear hearing loss disability. 

Concerning the Veteran's tinnitus, the Veteran has specifically and consistently asserted that he has experienced tinnitus ever since his period of active duty service.  He specifically reported as much to the September 2007 VA examiner and to other private treating physicians.  See the September 2007 VA examiner's report, page 1; see also the Veteran's April 30, 2009 private report of Dr. K.A.B.  Despite the Veteran's assertions that his tinnitus began in service, the VA examiner opined that it was not at least as likely as not that the Veteran's tinnitus was related to his military service.  Id., at page 3.  The examiner based this conclusion on the fact that there were no complaints of tinnitus in the Veteran's service medical records.  Id. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although the September 2007 VA examiner did not relate the Veteran's tinnitus to his in-service acoustic trauma, based on the Veteran's competent assertions and the inherently subjective nature of tinnitus symptomatology, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted.  
Concerning the Veteran's left ear hearing loss disability, as noted above, the September 2007 VA examiner diagnosed the Veteran with conductive hearing loss of the left ear.  Notably however, upon review of the Veteran's claims folder and examination of the Veteran's hearing, the VA examiner opined that it was not at least as likely as not that hearing loss was related to military service.  The examiner based her opinion on the fact that the Veteran had normal hearing at separation.                   See the September 2007 VA examiner's report, page 3.  

The Board finds that the VA examiner's opinion as to the etiology of the Veteran's hearing loss disability inadequate for adjudication purposes.  Although the examiner appears to have based her opinion on the lack of audiometric findings at a disabling level under 38 C.F.R. § 3.385, the Court has held that service connection for a current hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

In this case, as discussed above, there is a clear threshold shift indicating worsening hearing acuity during the Veteran's service.  By 1972, the Veteran's left ear acuity levels reached 20 decibels at three different frequencies.  Service treatment records clearly note an in-service diagnosis of possible conductive hearing loss.  Crucially, the VA examiner did not address any of these factors in formulating her negative nexus opinion.  Rather, it appears that the examiner based her opinion solely on the lack of evidence of a hearing loss disability under 38 C.F.R. § 3.385 at the time of separation.  As such, the conclusions of the VA examiner are inadequately explained and afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].
Ordinarily, under these circumstances, the Board would remand the Veteran's hearing loss claim so that a new examination can be administered.  However, based on the remaining evidence of record, the Board is satisfied that the Veteran's left ear hearing loss disability cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

The Veteran has consistently asserted that his hearing loss had its onset during his active duty military service.  Indeed, he specifically reported an onset year of 1972 to the September 2007 VA examiner.  He indicated that the hearing loss "has gotten progressively worse over the years."  See the September 2007 VA examiner's report, page 1.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board therefore finds that the Veteran is competent to attest to his worsening hearing ability.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of worsening symptoms credible in light of the objective evidence of record.  As discussed above, the Board has conceded that the Veteran endured acoustic trauma during service in performance of his duties as a field wireman.  The Veteran's service medical records clearly show that the Veteran's hearing acuity worsened during service, with threshold shifts as severe as 0 to 20 decibels within approximately three years, from 1969 to 1972.  The Veteran was diagnosed with possible conductive hearing loss in service.  Significantly, in just months following his separation, the Veteran sought treatment for an ear condition.  See the Veteran's September 15, 1972 application for outpatient care.  Recent medical reports from Dr. K.A.B. note a history of prior otologic problems, with "ear fullness for more than 40 years," and the September 2007 VA examiner pertinently diagnosed the Veteran with left ear conductive hearing loss.  See the April 30, 2009 private report of Dr. K.A.B; see also the September 2007 VA examiner's report, page 2.

Although the Veteran's left ear hearing loss disability was not actually diagnosed until many years after service, the Board finds the Veteran's assertions of continuity of symptomatology since service of progressively worsening hearing acuity both competent and credible.  There is no objective evidence of record suggesting that the Veteran's current hearing loss disability was caused by, or is otherwise related to any other post-service event or occurrence.  Although the September 2007 VA examiner did not relate the Veteran's hearing loss disability to service, the Board has found the examiner's findings incomplete and lacking in probative value.  Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied and a grant of service connection for a left ear hearing loss disability is warranted.  The benefit sought on appeal is granted


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


